DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are presented and pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1;
In line 3, the intended meaning of phrase “provide out-of-band management” is unclear (i.e., too broad), unstated, not-utilized and not-supported by the recited claimed invention; therefore, metes and bounds of the meaning are unclear from the recited claimed invention.
In line 6, it is unclear and unstated as to how the “management console” is structurally/physically interconnected to the recited claimed system (e.g., is the management console part of the management controller, host system or handling system?).
In line 8, it is unclear and unsated as to what supports/provides the “to be mounted as” recitation of the recited claimed invention (i.e., who or what performs the physical mounting recitation?).
In line 13, the phrase “serviceable via local cache” is unclear (i.e., too broad), unstated, not-utilized and not-supported by the recited claimed invention; therefore, metes and bounds of the meaning are unclear from the recited claimed invention.
In lines 13-14, the phrase “instead of via a network request to the management console” lacks functional & structural antecedent basis (i.e., how is the network request functionally and physically interconnected to the recited claimed invention?).

In claims 7 and 14, the above discussed unclarities of the claim 1 are similarly applied, due to the similarity between the claimed inventions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al. (US 2009/0300020 A1) in view of Takeuchi et al. (US 2016/0085472 A1).
The examiner relies on the entire teachings of the CHEN and Takeuchi references, the applicant should carefully consider the entire teachings of the CHEN and Takeuchi references to better understand the examiner position and the examiner’s interpretations of the recited claimed invention.
As best understood by the examiner, due to the numerous unclarities and indefiniteness of the claimed invention, the examiner finds the combination of the CHEN reference in view of the Takeuchi reference teaches functionally equivalent teachings of the recited claimed invention, when the examiner applies Broadest Possible Interpretation to the recited claimed invention as follows:
Claims 1-20		CHEN Ref. Teachings
					Takeuchi Ref. Teachings
1. An information handling system comprising: a host system; and 
Teachings of figures 1-3 system where (200) performs as a host
Teachings of figures 1-3 system

Teachings of figures 1-3 system where (100) provides the management controller function
Teachings of figures 1-3 system where (200 & 300) provides the  management controller 
receive, from a management console, a request to establish virtual media for the host system; 
Teachings of par. 19, “200 initializes and mount the wireless virtual storage apparatus 100”
Teachings of par. 6, “mount request is made…among the plurality of logical volumes” 
cause the requested virtual media to be mounted as a 10drive accessible to the host system; 
Teachings of par. 19, “200 initializes and mount the wireless virtual storage apparatus 100”
Teachings of par. 6, “mount request is made…among the plurality of logical volumes” 
receive read requests from the host system for data associated with the mounted drive; and 
Teachings of, par. 6, “receiving the access request to the virtual file from the multimedia electronic device”; par. 15 “200 sends an access request for accessing the virtual file 420”; 
Teachings of par. 47, “a request to read data located on the logical volume is received from the host device 600” 
cache data from the virtual media in a local cache such that at least some of the read requests from the host system 15are serviceable via the local cache instead of via a network request to the management console.  
Teachings of par. 7, “stores the remote file in a buffer…buffer to answer the access request  of the multimedia electronic device”
Teachings of figure 6, par. 70-74, “control server 300 and cache management table 

2. The information handling system of claim 1, wherein the virtual media is mounted as a virtualized 20Universal Serial Bus (USB) drive.  
Teachings of par. 3, “external removable storage media may be …USB flash disk”

3. The information handling system of claim 1, wherein the management controller is further configured to evict data from the local cache based on a likelihood that 25the evicted data will not be requested again by the host system.  
Teachings of fig. 7-9 & par. 73, “when it is determined that the possibility is low, the retention determination unit 330 releases the group” 

4. The information handling system of claim 3, wherein the management controller is configured to determine a filesystem associated with the virtual media.
Teachings of fig. 2, par. 22, “creates a corresponding virtual folder 410 … stores the virtual folder 410 in the virtual petition 400”; 
Teachings of fig 7 and par. 39, “control server 300 controls the access from the host device 600…to the logical volume using the disk array device group 400” 

5. The information handling system of claim 4, wherein the management controller is configured to: determine one or more filesystem-specific portions of the virtual media that are likely to be requested again; and 5prevent eviction of the one or more filesystem-specific portions from the local cache.  

Teachings of fig 7, and par. 72-73, “the logical volumes designated by the mount request...has a possibility that a frequency of access from at least one of the host devices 600… is increased…groups logical volumes for which the mount request is made within a predetermined period of time” 

6. The information handling system of claim 5, wherein the one or more filesystem-specific portions 10includes a volume descriptor.  
Teachings of fig. 7-9 & par. 70, “storage unit 310 stores a group…cache…volume management table” 

7. The information handling system of claim 1, wherein the local cache is configured to cache an entirety of the virtual media.  
Teachings of fig 2, par. 23, “a plurality of virtual folder 410 to correspond to the same remote database 300”; 
Teachings of par. 64, “the logical volumes A1, A2, A3, A4, A5,  and A6… are stored in the tape library device 500 each time when the mount request is received from any one of the host“

8. A method comprising: in an information handling system comprising a host system and a management controller configured to provide out-of-band management of the information handling system: 5the management controller receiving, from a management console, a request to establish virtual media for the host system; the management controller causing the requested virtual media to be mounted as a drive accessible to the host 10system; the management controller receiving read requests from the host system for data associated with the mounted drive; the management controller caching data from the virtual media in a local cache; and 15the management controller servicing at least some of the read requests from the host system via the local cache instead of via a network request to the management console.  
The above teachings of the claim 1 are similarly applied


Teachings of par. 27, “the logical volumes A1, A2, A3, A4, A5,  and A6… are stored in the tape library device 500 each time when the mount request is received from any one of the host“

10. The method of claim 8, wherein the local cache comprises non-volatile memory.  
Teachings of fig 2, par. 23, “a plurality of virtual folder 410 to correspond to the same remote database 300”; 
Teachings of par. 64, “the logical volumes A1, A2, A3, A4, A5,  and A6… are stored in the tape library device 500 each time when the mount request is received from any one of the host“

2511. The method of claim 8, further comprising the management controller evicting data from the local cache based on a likelihood that the evicted data will not be requested again by the host system.  
The above teachings of the claim 3 are similarly applied

3012. The method of claim 11, further comprising: the management controller determining a filesystem associated with the virtual media;ATTORNEY'S DOCKETPATENT APPLICATION 102450.00638 (118093.01) 24 the management controller determining one or more filesystem-specific portions of the virtual media that are likely to be requested again; and the management controller preventing eviction of the 5one or more filesystem-specific portions from the local cache.  
The above teachings of the claim 5 are similarly applied

13. The method of claim 12, wherein the one or more filesystem-specific portions includes a volume descriptor.  
The above teachings of the claim 6 are similarly applied

14. An article of manufacture comprising a non- transitory, computer-readable medium having computer- executable code thereon that is executable by at least one processor of a management controller of an information 5handling system for: receiving, from a management console, a request to establish virtual media for a 
The above teachings of the claim 1 are similarly applied

15. The article of claim 14, wherein the virtual media 20is mounted as a virtualized Universal Serial Bus (USB) drive.  
The above teachings of the claim 2 are similarly applied

16. The article of claim 14, wherein the code is further executable for evicting data from the local cache 25based on a likelihood that the evicted data will not be requested again by the host system.  
The above teachings of the claim 3 are similarly applied

17. The article of claim 16, wherein the code is further executable for determining a filesystem associated with the virtual media.
The above teachings of the claim 4 are similarly applied

18. The article of claim 17, wherein the code is further executable for: determining one or more filesystem-specific portions of the virtual media that are likely to be requested again; and 5preventing eviction of the one or more filesystem- specific portions from the local cache.  
The above teachings of the claim 5 are similarly applied

19. The article of claim 18, wherein the one or more filesystem-specific portions includes a volume descriptor.  
The above teachings of the claim 6 are similarly applied

20. The article of claim 14, wherein the local cache comprises volatile memory.
The above teachings of the claim 10 are similarly applied

The examiner notes that the CHEN and Takeuchi references are both directed to the same virtual storage system accessing technique and the same field of endeavor of the using the virtual storage accessing system/method.  Moreover, the CHEN reference further teaches/details remote accessing data aspects (i.e., the claimed out-of-band management, which is not clearly utilized by the recited claimed invention) without expressly disclosing the details of the cache memory utilization; in addition, the Takeuchi reference further teaches/details virtual data accessing with the cache memory utilization details without expressly disclosing the claimed limitations regarding the “out-of-band” (i.e., the claimed out-of-band management not clearly utilized by the recited claimed invention).  As further can be seen from the detailed teachings of the CHEN and Takeuchi references, since both the references are directed to same field of endeavor and the same virtual storage systems; furthermore, the virtual accessing and the remote accessing commonly/mutually well-known and motivating functions to one having ordinary skill in the art. Therefore, it would have been obvious to one having ordinary skill in the art to combine/add the remote accessing teachings (i.e., not expressly utilized out-of-band management recitation in the claimed invention), as taught by the CHEN reference, with/to the host of the its communicating accessing devices, of the Takeuchi reference, to come with the recited claimed invention for the detailed teachings and discussions stated above, when the examiner applies the Broadest Interpretation to the present claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SHIN whose telephone number is (571)272-4159. The examiner can normally be reached 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SHIN/Primary Examiner, Art Unit 2181